DETAILED ACTION
Application Summary
The examiner acknowledges receipt of arguments and amendments submitted 3/25/2022. Claim 2 is cancelled. Claims 1 and 3-21 are presently pending for examination. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 7-9, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mahajan et al. (US Patent Application Publication 2017/0027462), hereinafter Mahajan 
Regarding claims 1 and 13, Mahajan teaches a method and system of monitoring and capturing arrhythmic electrocardiogram (ECG) segments with a medical device (Mahajan, ¶[0059]), the method comprising: a system using a medical device configured for monitoring one or more physiological parameters of a patient (Mahajan, Abstract, ¶[0008], ¶[0059], sensing a physiological signal representative of cardiac activity, which is a physiological parameter; and it may be an ECG signal), using a buffer and a memory (Mahajan, ¶[0071], memory divided into a buffer and other memory storage locations may be used); processing circuitry configured to store signal data indicative of the one or more physiological parameters in the buffer (Mahajan, ¶[0071]); determining by the processing circuitry whether a first primary segment of the signal data in the buffer satisfies an onset trigger criteria (Mahajan, ¶[0071], detecting AF in a first onset buffer); storing, by the processing circuitry, the first primary segment of the signal data in the memory in response to the processing circuitry determining that the first primary segment of the signal data satisfies the onset trigger criteria (Mahajan, ¶[0071], storing values in the onset buffer; ¶[0074]); determining, by the processing circuitry, whether a first secondary segment of the signal data in the buffer satisfies an abnormal condition trigger criteria (Mahajan, ¶[0071], secondary event storage buffer and second AF detection criterion; ¶[0076]); storing, by the processing circuitry, the first secondary segment of the signal data in the memory in response to the processing circuitry determining that the first secondary segment of the signal data satisfies the abnormal condition trigger criteria (Mahajan, ¶[0076], ¶[0074] storing data found to detect AF); determining, by the processing circuitry, whether a second primary segment of the signal data in the buffer satisfies the onset trigger criteria; 2Application Number 16/376,250Response to Office Action mailed December 30, 2020storing, by the processing circuitry, the second primary segment of the signal data in the memory in response to the processing circuitry determining that the second primary segment of the signal data satisfies the onset trigger criteria (Mahajan, ¶[0071], same step repeated in another iteration); determining, by the processing circuitry, whether a second secondary segment of the signal data in the buffer satisfies the abnormal condition trigger criteria; and discarding, by the processing circuitry, the second primary segment of the signal data from the memory in response to the processing circuitry storing the second primary segment of the signal data in the memory not being followed by the processing circuitry determining that the second secondary segment in the buffer satisfies the abnormal condition trigger criteria (Mahajan, ¶[0073], storing abnormal data, ¶[0072], overwriting data found not to detect AF). Mahajan does not explicitly teach that the onset buffer is a buffer and the event storage buffer is a memory. Mahajan does not explicitly teach that this same procedure may be followed for multiple iterations but this would have been obvious to one having ordinary skill in the art, since the control circuit is monitoring for AF for a period of time, using the same procedure. However, Mahajan’s basic teaching is a process wherein a cardiac signal is analyzed to detect AF, a sample of the signal is stored in a buffer, more than one criterion can be used to confirm whether it is AF, and this stored sample may be overwritten if the detection criterion fail to validate the AF as a valid AF (Mahajan, ¶[0071-0072]). If the AF event is confirmed, the segment with the AF may be stored and not overwritten (Mahajan, ¶[0073-0074]). These basic steps are equivalent to those claimed in the present application; that is, detecting onset of a possible AF, reevaluating the signal to confirm, discarding the data if the AF is not validated, and storing the data if the AF is validated. The fact that the application claims a particular combination of buffers and memory to store the segment is not counted as significant by the examiner. Buffers are a form of memory, and the examiner does not believe that storing the recorded signal in this “buffer” (or memory) versus that “buffer” (or memory) constitutes patentable subject matter. It would have been obvious to one having ordinary skill in the art to store some data and discard some other data, and the examiner does not assign significance to the locations of the storage, unless the applicant would like to submit special evidence regarding the significance of this storage choice. Indeed, ¶[0071] of Mahajan’s disclosure specifically mentions that the various buffers used for storing data may be in separate memory or different areas of the same memory, so it hardly matters how we decide to name these segments of memory, and exactly which segment of memory is used for continuing to store data for a longer period, versus discarding the data.
Regarding claims 3 and 14, Mahajan teaches that the first primary segment comprises a segment of signal data occurring during an onset pre-trigger duration, because data is stored in a buffer that collects data prior to the collection of the onset of the arrhythmia; this stored segment represents an onset pre-trigger duration (Mahajan, ¶[0071], Figs. 11-12).
Regarding claims 4, 8, 15, and 19, Mahajan teaches that the abnormal trigger criteria is an arrhythmia trigger criteria (Mahajan, ¶[0071-0073], ¶[0080], it is an AF trigger criterion, and AF is a form of arrhythmia), and that the onset trigger criteria is more sensitive than the arrhythmia (or abnormal condition) trigger criteria (Mahajan, ¶[0036], a first criterion has greater sensitivity than a second).
Regarding claims 5 and 16, Mahajan teaches that in some embodiments, the primary and secondary segments may be separated by a time gap (Mahajan, Fig. 14, different criteria may be used in succession, therefore there may be a time gap between detection windows; Fig. 13, several detection windows may be tested, and some of these segments are separated by a time gap, ¶[0075-76]). 
Regarding claims 7 and 18, Mahajan teaches that one or more of the monitored physiological parameters is an electrocardiogram (ECG) signal and wherein the abnormal condition is an arrhythmia (Mahajan, Fig. 7 depicts an ECG signal, ¶[0058-59], the system can be used with an ECG, and Abstract, the system can be used to detect arrhythmia).
Regarding claims 9 and 20, Mahajan teaches that the processing circuitry selects the onset triggering criteria based on an expected heart rate associated with the arrhythmia (Mahajan, ¶[0028], rate sensing for arrhythmia detection, ¶[0048], ¶[0057-58]).

Claims 6, 10-12, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mahajan in view of Lee et al. (US Patent Application Publication 2008/0188764), hereinafter Lee.
Regarding claims 6 and 17, Mahajan teaches counting the number of unstable V-V intervals (Mahajan, ¶[0049]) and other forms of counter. Mahajan does not teach incrementing an onset counter in response to a primary segment satisfying the onset triggering criteria. Lee teaches an arrhythmia detection devices that increments an onset counter in response the onset triggering criteria being satisfied (Lee, ¶[0039]). It would have been obvious to one having ordinary skill in the art to increment an onset counter in response to the primary segment or the secondary segment satisfying the onset triggering criteria in order to count potential arrhythmia episodes in the patient.
Regarding claims 10 and 21, Mahajan does not teach determination of a segment using an offset criteria. Lee teaches an arrhythmia detection system wherein processing circuitry may determine whether a first tertiary segment of the signal data in the buffer satisfies an offset criteria (Lee, ¶[0043], monitoring for the termination of an arrhythmia according to a termination threshold, which is an offset trigger criteria). It would have been obvious to one having ordinary skill in the art for the modified Mahajan invention to store, by the processing circuitry, the first tertiary segment in response to the processing circuitry determining that the first tertiary segment of the signal data satisfies an offset trigger criteria, in order to determine when the arrhythmia ends and store this data for treatment and analysis. 
Regarding claim 11, Lee does not teach that the offset trigger criteria is more sensitive than the abnormal trigger criteria. However, in the modified Mahajan invention, it would have been obvious to one having ordinary skill in the art to make the offset trigger criteria at the same level of sensitivity as the onset trigger criteria, which as explained in the rejection of claim 1, is more sensitive than the abnormal trigger criteria. The reasoning is that onset and termination are sensed in a similar way, but the abnormal trigger criteria, in the modified Mahajan invention, is sensed differently because it is looking for a type of arrhythmia, not only the presence of an arrhythmia.
Regarding claim 12, Mahajan teaches that in some embodiments, segments may be separated by a time gap (Mahajan, Fig. 14, different criteria may be used in succession, therefore there may be a time gap between detection windows; Fig. 13, several detection windows may be tested, and some of these segments are separated by a time gap, ¶[0075-76]). It would have been obvious to one having ordinary skill in the art to separate the first tertiary segment and the first secondary segment by a time gap in order to allow many segments to be tested, segments that are not necessarily contiguous in time. 
Response to Arguments
Applicant's arguments filed 3/25/2022 have been fully considered. Regarding the applicant’s arguments about the buffer and the memory, as the applicant notes, the claim language does not specify any particular details about the buffer and the memory. The applicant’s citation of the specification is hardly relevant, since although claims are read in light of the specification, limitations from the specification are not read into the claims. A recitation in the Specification that buffers are “typically” smaller than memories does not constitute a special definition that defines a limitation on the meaning of the word “buffer”. If the applicant wishes to put such a limitation into the claim, the limitation should be put into the claim language. Regarding the applicant’s argument that Mahajan is disclosing a single cardiac signal segment stored in an onset buffer, Mahajan is performing analyses on multiple parts of a cardiac signal, in different windows; these windows are defined as segments in the examiner’s interpretation of the claim language. The examiner fails to see how the claim language of the present application would exclude this interpretation. The present independent claim does not specify that multiple separate segments are cancelled for onsets, arrhythmia triggers, and offsets. The fact that the segments of onset, arrhythmia trigger, and offset may be separately captured in order to save memory space is not claimed in claim 1. Regarding the applicant’s assertion that Mahajan analyses a signal using more criteria than the number of criteria used in the present application, the examiner does not believe that the claim language precludes this type of signal analysis, particular in light of the fact that it is an obviousness-type rejection. The examiner’s interpretation of the meaning of this claim language evidently differs significantly from the applicant’s interpretation, and the examiner invites the applicant to call for an interview, to discuss the claim language and how the inventive feature of this application may best be put into claim language that may overcome prior art references. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Erin M Piateski/Primary Examiner, Art Unit 3792